DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “whereby a space is provided” in line 7-8. It is noted that “whereby” clauses in the claim does not define the structure of the claim and in the method, "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Applicant must amend the claim appropriately. The dependent claims are rejected for the same reason as discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 112, 325 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  both pertains to forming spread footing using similar process step and structure to form the final article, and instant claims are anticipatory over the reference claim. 
For claim 1, the claim of U.S. Patent No. 10, 112, 325 B2 (reference application) teaches a method for forming a spread footing, the method comprising: providing a frame member, the frame member being configured to extend horizontally from a first side of an excavation to a second side of the excavation; 
operatively coupling a template member to the frame member, the template member defining an in-bed pattern for the spread footing; operatively coupling a form member to the frame member, the form member being configured to define at least part of the shape of the spread footing, whereby a space is provided vertically between a lower portion of the template member and an upper portion of the form member sufficient to allow a worker’s hands to access a space vertically between the template member and the form member (see claim 1 of ref. application).
As for claim 2, reference application further teaches operatively coupling a reinforcement member to the frame member, the reinforcement member being configured to reinforce the spread footing (see claim 1).

As for claim 4, the reference application further teaches further comprising providing a support member on each of the first and second sides of the excavation (see claim 11 of ref application).
As for claim 5-9, the reference application further teaches  wherein each of the support members comprises at least one grade pin and at least one grade beam (see claim 11-12); comprising setting each of the support members to an elevation as obvious step to raise the pier;  placing the frame member on the support members, whereby the form member is suspended into the excavation; wherein operatively coupling the form member to the frame member comprises positioning an upper end of the form member underneath the template member. wherein operatively coupling the template member to the frame member comprises coupling an attachment member to each of the template member and the support member (see claims 10-20).
Claim 11-13, pertains to wherein the attachment member has an L-shaped cross section; wherein the attachment member comprises at least two openings; wherein the form member comprises at least two openings configured to align with the at least two openings in the attachment member; wherein the at least two openings of the attachment member have an elongated shape. It is noted that the reference application explicitly teaches including attachment member to decouple the form from the frame (see claim 20 of ref. application), it would have been obvious to configure the attachment member as 
As for claims 14-20, would have been obvious in view of claims 1-20 of ref. application which specifically includes all the necessary structures and steps to produce a concrete spread footing in an excavation, as discussed above in claim 1. Additional limitation pertaining to separating the second member from the concrete without separating the second member from the first member would have been obvious for producing the spread footing having desired strength.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0240481 A1; US 2007/0028557 A1; US 2005/0252104 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743